


Exhibit 10.39
SALLIE MAE
EMPLOYEE STOCK PURCHASE PLAN
Amended and Restated as of June 25, 2014
(Including Amendments as of June 25, 2015)

--------------------------------------------------------------------------------





1.    PURPOSE


The purpose of the Sallie Mae Employee Stock Purchase Plan (the "Plan") is to
motivate employees of SLM Corporation (the “Corporation”) and subsidiaries owned
more than 50% by the Corporation or which the Corporation controls (collectively
the “Employers”) to achieve corporate goals and to encourage equity ownership in
the Corporation in order to increase proprietary interest in the Corporation's
success.


2.    ADMINISTRATION


(a)
The Plan shall be administered by the SLM Corporation Retirement Committee (the
"Committee") or such other committee whose members may be appointed by and
serving at the pleasure of the management-level Enterprise Risk Committee of the
Corporation. In addition to its duties with respect to the Plan, the Committee
shall have full authority, consistent with the Plan, to interpret the Plan, to
promulgate such rules and regulations with respect to the Plan as it deems
desirable, to delegate its responsibilities hereunder to appropriate persons and
to make all other determinations necessary or desirable for the administration
of the Plan. All decisions, determinations and interpretations of the Committee
shall be binding upon all persons.



(b)
The rights to purchase stock ("Options") that are granted under this Plan shall
constitute non-qualified stock options that are not intended to qualify under
Section 423 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”). However, the Plan is intended to comply with Section 409A of the
Code and will be interpreted in a manner intended to comply with Section 409A of
the Code.



3.    SHARES SUBJECT TO THE PLAN


The stock that may be purchased under the Plan is common stock, $.20 par value,
of the Corporation. The aggregate number of shares that may be purchased
pursuant to the Plan is 15,326,214 shares, subject to any adjustment pursuant to
Paragraph 4. Such shares may be previously-issued stock reacquired by the
Corporation, authorized, but unissued stock, or stock that is purchased on the
open market by the Corporation.


If at any time the number of shares to be purchased in an Offering Period, as
defined in Paragraph 5(c), causes the total number of shares offered under the
Plan to exceed the above stated limit, then the number of shares that may be
purchased by each Participant in that Offering Period shall be reduced pro rata.



    



--------------------------------------------------------------------------------






4.    ADJUSTMENTS FOR CHANGES IN CAPITALIZATION


If any change is made in, or other events occur with respect to, the
Corporation’s stock subject to the Plan or subject to any Option granted under
this Plan without receipt of consideration by the Corporation (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, extraordinary cash dividend,
stock split, liquidating dividend, combination of shares, exchange of shares,
change in corporate structure or other transaction not involving the receipt of
consideration by the Corporation, each an “Adjustment Event”), the Plan shall be
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to Section 3 and the outstanding Options granted under this Plan shall
be maintained in the same equivalent economic position with respect to the
class(es) and number of securities and price per share of Corporation stock
subject to such outstanding Options. The Committee shall be responsible for
determining whether an Adjustment Event has occurred for purposes of this
Section 4. If an Adjustment Event has occurred, the Committee shall make such
adjustments as described herein, and its determination shall be final, binding
and conclusive. No fractional interests shall be issued under the Plan based on
such adjustments. The Committee shall not make any adjustment pursuant to this
Section 4 that would cause an Option that is otherwise exempt from Section 409A
of the Code to become subject to Section 409A of the Code, or that would cause
an Option that is subject to Section 409A of the Code to fail to satisfy the
requirements of Section 409A of the Code.


5.    DEFINITIONS


(a) Eligible Compensation. The term “Eligible Compensation” shall mean the
regular salary and hourly wages (calculated at the regular hourly rate,
including payments for sick leave, vacation, paid time-off, holidays, jury duty,
bereavement and other paid leaves of absence). In addition commissions (i.e.,
amounts paid to Participants by an Employer related to a particular transaction
or sale) paid by an Employer to a Participant during the Offering Period are
considered “Eligible Compensation.” “Eligible Compensation” shall not include
other forms of compensation such as short-term disability payments, severance
payments, incentive compensation, equity compensation and overtime pay.


(b)
Entry Date. The term "Entry Date" shall mean the first day of each Plan Year,
except that for eligible employees hired after the first day of any Plan Year
and on or prior to January 1st, the initial “Entry Date” shall mean the first
day of the month following their commencement of employment with the Corporation
or an Employer. For the avoidance of doubt, if an employee is hired after
January 1st, the “Entry Date” for such employee shall be the first day of the
next Plan Year.



(c) Offering Period. The term "Offering Period" shall mean the 12-month period
beginning with the first day of each Plan Year, except that for eligible
employees hired after the first day of any Plan Year and on or prior to January
1st, the initial “Offering Period” shall mean the period beginning with the
first day of the month in which benefits are otherwise effective following their
commencement of employment with the Corporation or an Employer and ending on the
immediately following July 31st.


(d) Plan Year. The Plan will follow a twelve month cycle starting each August
1st and ending the next July 31st, or such other period as the Committee may
designate from time to time. In the event of a change in the Plan Year
designated by the Committee, the Committee may also update the dates designated
in the definitions of Entry Date and Offering Period in such manner as the
Committee may determine in its discretion.






--------------------------------------------------------------------------------






(e) Purchase Date. The term "Purchase Date" shall mean the last day of an
Offering Period, except if the NASDAQ Stock Market is closed on the last day of
an Offering Period, the Purchase Date shall mean the immediately preceding
trading day on the NASDAQ Stock Market.


(f) Participant. The term "Participant" shall mean an eligible employee who
elects to participate in the Plan pursuant to Paragraph 9.


6.    ELIGIBILITY


All regular full-time and part-time employees working 24 or more hours per week
of the Corporation shall be eligible to participate in the Plan on their Entry
Date; provided, however, that such eligible employees complete the enrollment
procedures established by the Committee prior to the enrollment deadline for
such Entry Date. Notwithstanding the prior sentence, the following individuals
shall not be eligible to participate in the Plan:


(a)
any individual whose services are performed for the Employer pursuant to a
contract between the Employer and another entity, and whom the Employer treats
as a leased employee;



(b)
any individual that the Employer treats as an independent contractor;



(c)
temporary employees;



(d)
members of the Boards of Directors of the Corporation and of the Employers,
unless otherwise eligible as described above; and



(e)
International employees.





7.    PURCHASE PRICE


The Purchase Price per share shall be equal to the fair market value of a share
of common stock on the first business day of the Plan Year on which the NASDAQ
Stock Market is open, less 15 percent of such fair market value. Unless
otherwise determined by the Board of Directors of the Corporation or the
Committee, the fair market value of a share of common stock on a particular date
shall be deemed to be the closing price of a share of common stock as recorded
by the NASDAQ Stock Market on such date or, if no closing price has been
recorded on such date, on the next day in which a closing price is recorded.


8.    OPTION TO PURCHASE STOCK


Prior to each Entry Date, the Corporation will offer eligible employees the
opportunity to elect to participate in the Plan. Each eligible employee who
elects to participate will receive an Option to purchase on the Purchase Date
the number of full and/or fractional shares of common stock at the Purchase
Price.






--------------------------------------------------------------------------------








9.    ENROLLING IN THE PLAN


An eligible employee may elect to participate in the Plan by completing the
enrollment procedures established by the Committee before the enrollment
deadline announced for each Entry Date.
A Participant shall elect a percentage to be deducted regularly from his or her
Eligible Compensation on an after-tax basis provided that the Participant must
elect an initial payroll deduction of no less than one percent (1%) and no more
than twenty-five percent (25%) of his or her Eligible Compensation, not to
exceed $7,500 per Offering Period. Only whole percentages may be elected.


A Participant may elect to change his or her payroll deduction percentage on a
biweekly basis, as limited by Paragraph 12.
Unless a Participant changes his or her payroll deduction percentage or ceases
participation in the Plan in accordance with Paragraphs 12 and 13, a
Participant's payroll deductions, as limited by Paragraph 10, and his or her
initial enrollment elections will continue until the end of the Offering Period.
A Participant must complete the enrollment procedures established by the
Committee each Offering Period.


10.    DEPOSITS


Pursuant to the enrollment procedures established by the Committee, after-tax
payroll contributions to the Plan will be deposited to a non-interest bearing
omnibus account established for the Plan at the Sallie Mae Bank, a related
party. No other types of deposits may be made.


11.    INDIVIDUAL BALANCES


Individual balances are record kept at Sallie Mae, by the Committee’s
designates.


12.    MINIMUM AND MAXIMUM CONTRIBUTIONS


A Participant must elect an initial payroll deduction of no less than one
percent (1%) and no more than twenty-five percent (25%) of his or her Eligible
Compensation, not to exceed $7,500 per Offering Period. A Participant may change
his or her contribution during the Offering Period, including changing to zero
percent. Contributions other than by payroll deductions are not permitted. Only
whole percentages are allowed.
 
13.    WITHDRAWALS FROM THE PLAN


A Participant may make one withdrawal during each Offering Period under the
terms and procedures established by the Committee. The withdrawal must be for
the total amount of contributions on record at the time the transaction is
processed. The funds will be distributed to the employee through their regular
payroll check as soon as practicable but no later than thirty (30) days from the
date the withdrawal request is submitted. If a Participant receives a withdrawal
during an Offering Period, he or she shall no longer participate in the Plan for
the remainder of such Offering Period. An eligible employee who has ceased
participation in the Plan may enter the Plan for the next Offering Period by
following the enrollment procedures established by the Committee, subject to
Paragraph 9.






--------------------------------------------------------------------------------








14.    STOCK PURCHASES


In accordance with the applicable procedures established by the Committee, the
Corporation shall exercise all Options to Purchase shares which each Participant
is entitled to on each Purchase Date. The Corporation shall withhold a
sufficient number of shares to cover his or her applicable taxes on any gains,
which is the difference between the value of shares purchased at the discount
price and the market value of those shares on the purchase date. Taxes in the
required amount will be paid to the appropriate government agency(ies).
    
If the Purchase Price exceeds the fair market value per share on the Purchase
Date, no shares will be purchased. The individual balances will be distributed
to the Participant’s via payroll.     


The common stock purchased on the Purchase Date will be issued and credited to a
brokerage account established by the Corporation on behalf of the Participant
(the “Stock Account”) as soon as administratively practicable after such
Purchase Date. A Participant may sell any or all shares held in his/her Stock
Account unless restricted from trading in Corporation Stock at that time.




15.    TERMINATION OF EMPLOYMENT


In the event that a Participant’s employment terminates for any reason including
retirement, total and permanent disability, or death, before the applicable
Purchase Date, participation in the Plan shall terminate immediately and as soon
as practicable and no later than March 15 following the end of the Offering
Period in which Participant’s termination of employment occurs, the Participant
or the Participant’s beneficiary(ies) or estate if no beneficiary is elected
will be paid in cash the value of his or her Individual Balance. A Participant
who transfers employment between Employers shall not be deemed to have
terminated employment for the purposes of this Paragraph.


16.    CHANGE IN CONTROL


In the event of a Change of Control or Change of Control Transaction, all
outstanding Options under the Plan shall automatically be exercised immediately
prior to the consummation of such Change of Control or Change of Control
Transaction by causing all amounts credited to each Participant’s account to be
applied to purchase as many shares pursuant to the Participant’s Option as
possible at the Purchase Price, subject to the limitations set forth in the
Plan. The Corporation shall use its best efforts to provide at least ten (10)
days’ prior written notice of the occurrence of a Change of Control or Change of
Control Transaction and Participants shall, following the receipt of such
notice, have the right to terminate their outstanding Options prior to the
effective date of such Change of Control or Change of Control Transaction.


“Change of Control” shall mean an occurrence of any of the following events:
(a) an acquisition (other than directly from the Corporation) of any voting
securities of the Corporation (the “Voting Securities”) by any “person or group”
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) other
than an employee benefit plan of the Corporation, immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the Corporation’s then outstanding Voting Securities; or (b) the consummation of
(i) a merger, consolidation or reorganization involving the Corporation, unless
the Corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) shall adopt or assume this Plan and a Participant’s
Options under the Plan and either (A) the shareholders of the






--------------------------------------------------------------------------------




Corporation immediately before such merger, consolidation or reorganization own,
directly or indirectly immediately following such merger, consolidation or
reorganization, at least seventy-five percent (75%) of the combined voting power
of the Surviving Corporation in substantially the same proportion as their
ownership immediately before such merger, consolidation or reorganization, or
(B) at least a majority of the members of the Board of Directors of the
Surviving Corporation were directors of the Corporation immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization, or (ii) a complete liquidation or dissolution of the
Corporation. “Change of Control Transaction” shall mean the consummation of any
tender offer, offer, exchange offer, solicitation, merger, consolidation,
reorganization or other transaction, either of which results in a Change of
Control.


17.    ACQUISITIONS AND DISPOSITIONS


The Board of Directors may, in its sole and absolute discretion, create special
Offering Periods for individuals who become eligible employees solely in
connection with the acquisition of another company or business by merger,
reorganization or purchase of assets and, notwithstanding anything in the Plan
to the contrary, may provide for special purchase dates for Participants who
will cease to be eligible employees solely in connection with the disposition of
all or a portion of any Employer or a portion of the Corporation, which Offering
Periods and purchase rights granted pursuant thereto shall, notwithstanding
anything stated herein, be subject to such terms and conditions as the Board of
Directors considers appropriate in the circumstances.


18.    NO TRANSFER OR ASSIGNMENT OF EMPLOYEE'S RIGHTS


Except as specified in Paragraph 17, an employee's rights under the Plan are his
or hers alone and may not be transferred or assigned to, or availed of, by any
other person.


19.    BENEFICIARY DESIGNATION


The beneficiary shall be one or more persons designated by the Participant in
accordance with the procedures established by the Committee who is entitled to
receive amounts contributed and/or earned by the Participant and/or act on
behalf of the Participant, pursuant to Paragraph 15.


20.    CLAIMS PROCEDURES


A Participant may appeal a denial of benefits under this Plan by submitting a
written statement appealing the decision, normally within 60 days of the denial
of the benefit by the Committee. In the written statement, the Participant must
state reasons why the claim should not have been denied. Also, the written
statement should be accompanied by any documents, additional information or
comments that might be helpful to the Committee. In this manner, the Committee
intends to afford any Participant or beneficiary whose claim for benefits has
been denied a reasonable opportunity for a review of the decision. Written
appeals must be sent to:


SLM Corporation Retirement Committee
Sallie Mae
300 Continental Drive
Newark, Delaware 19713


    






--------------------------------------------------------------------------------




The Committee will review a Participant's appeal and will promptly notify such
Participant in writing of the decision. Normally, this decision will be made
within 60 days of receipt of the appeal, but this period may be extended to no
more than 120 days if special circumstances require additional time. In such a
case, the Participant will be notified before the end of the initial 60-day
period of the reasons for the extension.


21.    TERMINATION AND AMENDMENTS TO PLAN


The Board may at any time and from time to time, alter, amend, suspend or
terminate this Plan in whole or in part, including to add or remove subsidiaries
of the Corporation, provided, however, that shareholder approval shall be
required for any amendment (i) that materially alters the terms of this Plan or
(ii) where such approval is required by applicable legal or stock exchange
requirements. No amendment or alteration that would adversely affect the rights
of any Participant under any Award previously granted to such Participant shall
be made without the consent of such Participant. Nothing contained in this Plan
shall be construed to prevent the Corporation from taking any corporate action
which is deemed by the Corporation to be appropriate or in its best interest,
whether or not such action would have an adverse effect on the Plan or any
rights granted under the Plan. No employee, beneficiary or other person or
entity shall have any claim against the Corporation as a result of any such
action.


22.    INDEMNITY
The Corporation shall, consistent with applicable law, indemnify members of the
Committee from any liability, loss or other financial consequence with respect
to any act or omission relating to the Plan to the same extent and subject to
the same conditions as specified in the indemnity provisions contained in the
By-Laws and Regulations of the Corporation.


23.    LIMITATIONS ON SALE OF STOCK PURCHASED UNDER THE PLAN


The Plan is intended to provide common stock for investment and not for resale.
The Corporation does not, however, intend to restrict the sale of the stock
other than in accordance with the Corporation's general policies regarding the
sale of the Corporation's stock. The employee assumes the risk of any market
fluctuations in the price of such stock.


24.    PAYMENT OF EXPENSES RELATED TO PLAN
    
The cost, if any, for the delivery of shares to a Participant or commissions
upon the sale of stock shall be paid by the Participant using such service.
Other expenses associated with the Plan, if any, at the discretion of the
Committee, will be allocated as deemed appropriate by the Committee.


25.    OPTIONEES NOT STOCKHOLDERS


Neither the granting of an Option to an employee, nor the deductions from his or
her pay shall cause such employee to be a stockholder of the shares covered by
an Option until such shares have been purchased by and issued to him or her.


26.    TAXES


As a condition of the grant and exercise of an Option, a Participant shall make
such arrangements as the Corporation may require for the satisfaction of any
applicable U.S. federal, state, local or foreign tax, withholding, and any other
required deductions or payments that may arise in connection with such Option.
The Corporation shall not be required to issue any shares under the Plan until
such obligations are satisfied.
    






--------------------------------------------------------------------------------




The Corporation may, to the extent permitted under applicable laws, permit a
Participant to satisfy all or part of his or her tax, withholding, or any other
required deductions or payments by cashless exercise or by surrendering shares
(either directly or by stock attestation) that he or she previously acquired.
Any payment of taxes by surrendering shares to the Corporation may be subject to
restrictions, including, but not limited to, any restrictions required by rules
of the Securities and Exchange Commission.


27.    NO EMPLOYMENT RIGHTS


Nothing in the Plan shall confer upon any employee any right to continued
employment, or interfere with the right of the Corporation or the Employers to
terminate his or her employment at any time, for any reason.


28.    EFFECTIVE DATE


This current amendment and restatement is effective June 25, 2014. The Plan was
amended again on June 25, 2015.




IN WITNESS WHEREOF, SLM Corporation has caused this instrument to be duly
executed in its name and on its behalf.


                    
SLM Corporation






By: _______________




            
                    








